NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II – claims 10-20 and species A with claims 10-20 in the reply filed on 12/28/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KERWOOD (US 20090305651 A1).
Re claim 10. KERWOOD discloses (abstract) a method, comprising: 
transmitting (i.e. as described in [0026-0028, 0042]), from a first wireless communication device to a second wireless communication device (i.e. devices in FIG.1), a status update signal (i.e. commands/actions show in FIG.1 are transmitted by signals wirelessly); [0010]

receiving (i.e. confirmation by pressing buttons on either device [0023] is possible), by the first wireless communication device from the second wireless communication device, a confirmation signal indicating that the second wireless communication device has received the status update signal (i.e. as described in [0023-0028] confirmation signals are transmitted back and forth between devices [0028, 0040]); and 
displaying (i.e. confirmation can be displayed on either device [0023-0028] to communicate different status and to indicate confirmation is needed for communication to other climber), by the first wireless communication device a confirmed status that corresponds to the confirmation signal.
[0026] For example, it is decided that Climber A will lead climb the first pitch while Climber B belays. To  indicate Climber A's intention to climb, Climber A depresses and holds, for two seconds, the Climb button (labeled "1"). Climber B will verify that Climber B is ready to belay Climber A by pressing and holding, for two seconds, the Belay button (labeled "2"). These and all subsequent command inputs are accompanied by a relatively loud, adjustable auditory noise that acts as an alert to a status update. 
[0027] At this point, on Climber A's communication device 10, the "ME" column heading and the circle in the "YOU" column start to flash. Climber B's communication device 10 interface displays a flashing circle in the "ME" column and a flashing "YOU" column header. 
[0028] The flashing of the LED's continue until confirmation of receipt is acknowledged by depressing and holding, for two seconds, the "OK" button 22. When Climber A depresses and holds the confirm button 22, they are acknowledging that Climber B has put them on belay. This acknowledgment results in a continuously lit circle in the "YOU" column. When Climber B presses and holds the "OK" button 22, they are acknowledging Climber A's intention to climb. This results in a continuously lit "YOU" column header.

Re claim 11. KERWOOD discloses (FIG.1) the method as recited in claim 10, further comprising changing a displayed active status after transmitting the status update signal. (i.e. displayed status in FIG.1 can be changed after transmitting status update signal (i.e. Climb button) after confirmation is received between devices)
 KERWOOD discloses (as explained in [0022-0028, 0040] – all these statuses are shown and used in FIG.1) the method as recited in claim 10, wherein the status update signal indicates one of: 'on belay'; 'off belay'; 'climb'; 'take'; or 'slack.'  
Re claim 13. KERWOOD discloses (as explained in [0022-0028, 0040] – all these statuses are shown and used in FIG.1) the method as recited in claim 10, wherein the confirmation signal indicates one of: 'on belay'; 'off belay'; 'climb'; 'take'; or 'slack.'  
Re claim 14. KERWOOD discloses [0026-0028] the method as recited in claim 10, wherein the confirmation signal indicates the same status as the status update signal.
Re claim 15. KERWOOD discloses the method as recited in claim 10, wherein the first wireless communication device is in an active status at the time that the status update signal is sent (i.e. Climber A using a first device is actively operating the device for communication of commands during pre-climbing state for instance when Climber A climbs first and Climber 2 assists Climber A – FIG.1), and a status (i.e. status of second device may vary or be different from status update from first device given the different conditions available – i.e. Climber B is ready to belay Climber A) associated with the status update signal is different from the active status.  
Re claim 16. KERWOOD discloses (as applied for claim 10) a non-transitory storage medium (i.e. communicate device 10 requires at least one memory to store program data to run communication functions) having stored therein instructions that are executable by one or more hardware processors to perform operations comprising: 
transmitting, from a first wireless communication device to a second wireless communication device, a status update signal; 
displaying, by the first wireless communication device, a pending status that corresponds to the transmitted status update signal; 

displaying, by the first wireless communication device a confirmed status that corresponds to the confirmation signal.  
Re claim 17. KERWOOD discloses (as applied for claim 11) the non-transitory storage medium as recited in claim 16, further comprising changing a displayed active status after transmitting the status update signal.
Re claim 18. KERWOOD discloses (i.e. FIG.1 includes the different statuses required to be communicated and displayed for confirmation between devices during operation – which include all the claimed statuses – applied for claims 12-13) the non-transitory storage medium as recited in claim 16, wherein: 
the status update signal indicates one of: 'on belay'; 'off belay'; 'climb'; 'take'; or 'slack;' and
the confirmation signal indicates one of: 'on belay'; 'off belay'; 'climb'; 'take'; or 'slack.'  
Re claim 19. KERWOOD discloses (as applied for claim 14) the non-transitory storage medium as recited in claim 16, wherein the confirmation signal indicates the same status as the status update signal.  
Re claim 20. KERWOOD discloses (as applied for claim 15) the non-transitory storage medium as recited in claim 16, wherein the first wireless communication device is in an active status at the time that the status update signal is sent, and a status associated with the status update signal is different from the active status.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/7/2022